Citation Nr: 0630205	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1974.

This appeal arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition or personality disorder.  The veteran 
appealed to the Board of Veterans' Appeals (Board), which in 
May 2001 reopened the previously denied claim and remanded 
the issue of service connection for a neuropsychiatric 
disorder for development.

In July 2000, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In January 2001 and again in May 2005, the 
veteran was informed of his right to another hearing.  Both 
times, he indicated that he did not desire another hearing.  


FINDING OF FACT

Competent medical evidence of record indicates the veteran's 
generalized anxiety disorder and major depressive disorder 
arose during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
generalized anxiety disorder and major depressive disorder 
were incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim in a notice letter in April 
2004.  The letter informed the veteran of what evidence is 
needed to substantiate the claim, what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its notice letter subsequent to the 
initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case to the RO.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is granted, the RO will soon issue 
a rating decision that grants an initial disability rating 
for generalized anxiety disorder and major depressive 
disorder.  Significantly, the veteran retains the right to 
appeal any effective date or rating assigned.  Thus, no 
unfair prejudice to the veteran will result from the Board's 
grant of service connection at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a) (2006).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Because the RO had denied the claim based on the theory that 
any mental disorder shown during service was actually a 
preexisting personality disorder, the initial question is 
whether a mental disorder preexisted active military service.  

The veteran's entrance examination report reflects that he 
was psychiatrically normal at the time of entry into active 
military service.  His DD-214 reflects that he served over 
three years in the Infantry as an indirect fire crewmember, 
although no combat action is shown.  He was treated for 
hyperventilation syndrome, dizziness, and stomach complaints, 
among others, during active service.  An ankle fracture and 
low back strain were also documented.  No evidence has been 
submitted that clearly and unmistakable shows that any mental 
disorder pre-existed active service.  

The veteran was hospitalized by VA in October 1981 for visual 
hallucination.  He filed his current service connection claim 
in May 1997.  VA outpatient treatment reports reflect 
treatment for nervous tension in the 1980s and 1990s.  

According to an August 2001 VA compensation examination 
report, the veteran suffered from generalized anxiety 
disorder and mild depression.  The examiner found depression 
to be secondary to back and ankle injuries suffered during 
active service, but offered no etiology for generalized 
anxiety disorder. 

A November 2002 private psychosocial assessment offers Axis I 
diagnoses of major depression with psychiatric feature; and, 
anxiety disorder, not otherwise specified (NOS).  The 
examiner felt that anxiety arose shortly after in-service 
injuries to the ankle and back.

According to a January 2003 VA "mini mental status 
examination report," the Axis I diagnoses were anxiety 
disorder not otherwise specified (NOS); and, depressive 
disorder NOS with psychotic symptoms.  

According to a February 2003 VA compensation examination 
report, the veteran had an antisocial personality disorder 
during active service.  The current Axis I diagnosis was 
polysubstance abuse.

VA mental health clinic reports dated in 2003 and 2004 
contain Axis I diagnose of depressive disorder NOS with 
psychotic symptoms; and, generalized anxiety disorder.  An 
Axis II diagnosis was deferred.  

In May 2004, private clinical social worker and psychologist 
B. J. Dunn, Ph D., noted having treated the veteran at least 
weekly since July 2002.  According to Dr. Dunn, the veteran 
exhibited symptoms of posttraumatic stress disorder (PTSD), 
depression, anxiety, and psychosis, which, the psychologist 
felt were all related to military service.  

In July 2005, the Board remanded the case for another VA 
mental examination, which was conducted in September 2005.  
The report contains a detailed listing of pertinent medical 
history.  During the interview, the veteran discussed 
symptoms and problems with social functioning and the likely 
dates of onset of each.  The VA clinical psychologist offered 
Axis I diagnoses of generalized anxiety disorder with PTSD-
like features; major depressive disorder, recurrent, with 
psychotic features; cognitive disorder, NOS; polysubstance 
dependence, in alleged remission; and, rule out psychotic 
disorder NOS.  The Axis II diagnosis was personality disorder 
NOS.  The VA psychologist concluded that the correct in-
service primary Axis I diagnosis should have been adjustment 
disorder with mixed disturbance of emotions and conduct.  
Secondary Axis I diagnoses during service should have been 
polysubstance abuse, based on the veteran's report.  

The VA psychologist also concluded that generalized anxiety 
disorder and major depressive disorder were the predominant 
disorders and that it is at least as likely as not that these 
represent a progression of the adjustment disorder with mixed 
disturbance of emotions and conduct that began during active 
service.  

The above evidence indicates that several mental health 
professionals agree that mental disorders arose during active 
service or are secondary to service-connected disabilities, 
while all do not agree on the diagnosis.  Because the 
September 2005 VA diagnosis and nexus opinion is particularly 
detailed and well supported, the Board finds it to be most 
persuasive with respect to the correct diagnoses and 
etiology.  The Board therefore finds that it is at least as 
likely as not that that generalized anxiety disorder and 
major depressive disorder resulted from active military 
service.  

After considering all evidence of record, including the 
testimony, the Board finds that the evidence favors the claim 
of entitlement to service connection for generalized anxiety 
disorder and major depressive disorder.  The service 
connection claim must therefore be granted. 


ORDER

Service connection for generalized anxiety disorder and major 
depressive disorder is granted.  



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


